Citation Nr: 1230413	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1969.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current appellate claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in February 2012, at which time it was remanded for further development to include a VA medical examination to evaluate the nature and etiology of the Veteran's claimed tinnitus.  Such an examination was scheduled for March 2012, but the record reflects the Veteran failed to report for this examination.  All other development directed by the Board's remand appears to have been completed, to include sending correspondence in February 2012 which apprised the Veteran on what is necessary to establish a claim of secondary service connection and requested he identify any treatment records for his tinnitus since January 2008.  No response to this correspondence appears to be of record.  Thus, any deficiency in the remand directives was due to the lack of response from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street.").  Consequently, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The evidence of record reflects that the Veteran's tinnitus is related to military service.

CONCLUSION OF LAW

Service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that service connection is warranted for the Veteran's tinnitus.  Therefore, no further discussion of the VCAA is warranted with respect to this claim as any deficiency has been rendered moot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his tinnitus is due to in-service acoustic trauma, and has provided details thereof.  He maintains he had no such post-service trauma, and that he has experienced tinnitus since service.  Further, his account of such in-service trauma was recognized below as he is service-connected for bilateral hearing loss based upon such trauma.

The Board notes that there is no indication of tinnitus in the Veteran's service treatment records, nor in the post-service medical records until years after his separation from service.  He was accorded a VA audio examination in January 2008 at which the examiner opined, in pertinent part, that the noise trauma in service was most likely not the etiology of the Veteran's tinnitus.  In support of this opinion, the examiner noted that the Veteran reported his tinnitus started 10 or 15 years ago, and that he was separated in 1969; i.e., because the Veteran purportedly indicated his tinnitus began years after service.

The Veteran contends, however, that the examiner misunderstood his medical history.  He maintains that he reported his tinnitus worsened 10 or 15 years ago, but that he had experienced the condition since service.  Moreover, these contentions are consistent with the Veteran's original application of service connection for hearing loss and tinnitus in September 2007, in that he identified both disabilities as having begun at the same time in June 1969.  As this goes to the specific rationale for the examiner's opinion, the Board concluded in February 2012 that the February 2008 VA examination was not adequate for resolution of this case.  

In view of the foregoing, the Board, as noted in the Introduction, remanded the case for a new VA examination to address the etiology of the Veteran's tinnitus and he failed to report for that examination.  

Pursuant to 38 C.F.R. § 3.326(a) individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  Here, no good cause has been specifically identified by the Veteran for his failure to report for the scheduled examination.  Nevertheless, the Board notes that subsequent to the initial adjudication of this case, a February 2011 rating decision found that the Veteran was entitled to special monthly pension based on the need for aid and attendance, effective from August 10, 2010.  In pertinent part, it was noted that he required the assistance of another person in order to prepare meals and manage medications; that he required nursing home care; and that he was homebound and required assistance to leave.  As such, it suggests that the Veteran may have been incapable of reporting for this scheduled examination.  

Despite the evidence suggesting good cause for the Veteran's failure to report for the scheduled examination, the Board observes that the evidence suggests he would continue to have difficulty reporting for a future examination in this case.  Moreover, the provisions of 38 C.F.R. § 3.655(b) provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim (as is the case here), the claim shall be rated based on the evidence of record.  In this case, the Board finds that the evidence of record warrants the establishment of service connection for tinnitus.

As stated above, the record confirms the Veteran's account of in-service acoustic trauma and that service connection has already been established for hearing loss based upon this account.  

The Board also notes that the issue on appeal is an unusual one, as the determination of whether or not service connection is warranted turns almost entirely on the Veteran's lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  Service connection for tinnitus has been denied on the basis of the opinion of the January 2008 VA audio examiner, which the Board has already found is not adequate for resolution of this case.  Specifically, the examiner's opinion was based upon the Veteran's tinnitus having originated 10 to 15 years earlier, although other statements from the Veteran reflect it began during service, at least by the time he separated from service in June 1969.

As stated above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles, supra.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record shows that it began in military service and continued thereafter.  Moreover, the fact that the Veteran has been granted compensation for service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Additionally, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  This is of particular significance in this case, as the Veteran has indicated his hearing loss and tinnitus originated at the same time in 1969.  No evidence is of record which specifically refutes this account.  Moreover, under the law, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310.

The Board also notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for his tinnitus.








ORDER

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


